Mr. Chief Justice Hernández
delivered the opinion of the court.
The appellee, Rosenda Peñalosa, filed a motion in this court on November 17, 1920, for dismissal of the appeal taken by the plaintiff, Cayetana Cepeda Capote, from the judgment of the District Court of San Juan, Section 1, on the ground that the appellant had not filed a brief within the ten days allowed by the rule, although the transcript of the record had been filed on the 27th of October.
When the motion was heard on November 29th the brief had already been filed on the 19th of that month, but it was dated October 25th.
The appellant, represented by attorney Luis Freyre Bar-bosa, opposed the motion and alleged that although the brief *879was filed after the expiration of tlie time allowed, that fact was due to a misunderstanding of the person to whom he delivered it on October 25th for filing in the office of the secretary of the Supreme Court, for instead of doing’ that he mistakenly took it to the clerk’s office of the district court and on November 19th he repossessed it from that court and presented it to the secretary of the Supreme Court.
The written opposition to the motion, which is not sworn to by the attorney who signed it, Freyre Barbosa, is accompanied by an affidavit made by Julio Maysonet, stating that on October 25, 1920, he received from attorney Freyre Bar-bosa the original and five copies of a brief in the said case to be filed in the Supreme Court, and by mistake he left the brief and the copies in the clerk’s office of the District Court of San Juan, Section 1; that the documents were returned to Maysonet Rivera on November 19th when he discovered his mistake and he presented them on that day to the secretary of the Supreme Court.
We are not satisfied with the. evidence presented in support of the allegations of the appellant’s opposition. His allegations were not sworn to. It seems strange that the brief should have been delivered by attorney Freyre Barbosa to Julio Maysonet Rivera on October 25, 1920, for filing in the office of the secretary of the Supreme Court when the transcript of the record had not yet been filed, this having been filed two days later, or on October 27th. Nor does the affidavit say what person in the clerk’s office of the District Court of San Juan received the brief and kept it from October 25th until November 19th. An affidavit by that person would be the best evidence and no explanation is given for not furnishing this evidence.
It is a fact that the brief was filed after the expiration of the ten days allowed by the rule and that is a sufficient reason for dismissing the appeal in the absence of a reason - able excuse.
*880Furthermore, the appellant has not attempted to show that she has a good cause of action, so that this court might exercise it discretion in her favor. Moreover, after an examination of the brief we do not see that she has a good cause of action, for the principal question involved in the appeal, i. e., whether the statement in a baptismal certificate that the child baptized was the acknowledged natural child of a certain person, without the participation of the alleged father in the said act, is sufficient to establish by a public document the acknowledgment of its natural filiation, has been already decided in the negative in repeated decisions of this court. Calaf et al. v. Calaf, 17 P. R. R. 185; Rivera v. Cámara, 17 P. R. R. 503; Rodríguez v. Rodríguez et al., 18 P. R. R. 428; Figueroa v. Díaz et al., 19 P. R. R. 683; Iturrino v. Iturrino, 24 P. R. R. 439; Ex parte Otero et al.r 27 P. R. R. 315.
For the foregoing reasons the motion of the appellee is sustained and the appeal from the judgment of the District Court of San Juan, Section 1, of August 9, 1920, is

Dismissed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred..